Citation Nr: 1611256	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  14-17 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether a timely substantive appeal was filed as to the March 2012 decision that assigned an apportionment benefit of $200.00 monthly to the appellant.

2.  Entitlement to an apportionment benefit in excess of $200.00 monthly prior to June 5, 2013.


REPRESENTATION

Veteran represented by: 	Veterans of Foreign Wars of the United States

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to December 1972.  The appellant is his former spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of entitlement to apportionment in excess of $200 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The appellant filed a timely notice of disagreement following a March 2012 apportionment decision.  On April 3, 2014, she was provided notice of the statement of the case and informed that she had 30 days to perfect her appeal.

2.  The appellant's substantive appeal was not postmarked; as such, the postmark rule is applied in computing the date of receipt of the appeal.

3.  The appellant's substantive appeal was received May 8, 2014, which is altered by counting back five days excluding Saturday and Sunday according to the postmark rule, and presumed to have been received May 1, 2014.

4.  The Veteran's substantive appeal, received May 1, 2014, is within the 30 day time limit of notice of the statement of the case in the matter.


CONCLUSION OF LAW

The appeal as to the March 2012 apportionment decision was received May 1, 2014 according to the postmark rule, and as such is timely.  38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.305, 20.501 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the issue decided herein, the duty to notify and assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply, as the issue is decided as a matter of law.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002) (holding that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive).

An appeal to the Board consists of a timely filed notice of disagreement in writing and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.

A substantive appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information.  See 38 C.F.R. § 20.202.  As a general rule, a substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the SOC to the appellant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later. See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.30, 20.302(b) (2015).  However, pursuant to 38 C.F.R. § 20.501(b), in the case of simultaneously contested claims, such as an apportionment, a substantive appeal must be filed within 30 days from the date of mailing of the SOC.

The date of mailing of the letter of notification from the RO will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(a).

In computing a time limit for filing, in the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  38 C.F.R. § 20.305(a).  In calculating this 5-day period, Saturdays, Sundays, and legal holidays will be excluded.  Id.  In computing the time limit for filing a written document, the first day of the specified period will be excluded and the last day included.  Where the time limit would expire on a Saturday, Sunday, or legal holiday, the next succeeding workday will be included in the computation.  38 C.F.R. § 20.305(b).

In the present matter, a March 2012 decision determined that the appellant was entitled to an apportionment of the Veteran's VA compensation benefits in the amount of $200 monthly.  Thereafter, the appellant filed a timely notice of disagreement in March 2012.  The RO prepared a SOC in April 2014, and sent a copy of that readjudication to the appellant on April 3, 2014.  The notification letter accompanying the SOC informed the appellant that she needed to file her substantive appeal within 30 days of the date of that notice.  The Board observes that the date of May 3, 2014 fell on a Saturday in 2014, and as such the following business day is May 5, 2014, which is the expiration of the appeal period for the referenced March 2012 apportionment decision.  See 38 C.F.R. § 20.501.

The appellant's substantive appeal was received, date-stamped, May 8, 2014.  The document was not, however, postmarked; nor is there an accompanying envelope of record.  As such, the postmark rule is for application.  The substantive appeal is presumed to have been received five days prior to May 8, 2014, the date of receipt of the document by VA, excluding Saturdays, Sundays, and holidays.  Accordingly, in calculating the time period of receipt, Sunday, May 4th, and Saturday, May 3rd, are excluded.  As such, the Board presumes the substantive appeal was received on May 1, 2014.  See 38 C.F.R. § 20.305(a).

In conclusion, as the appellant filed her substantive appeal within 30 days from the date that the RO mailed the SOC to her, the substantive appeal is timely.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b); 20.305.


ORDER

A timely substantive appeal was filed with regard to a March 2012 apportionment decision; the appeal is granted to this extent.


REMAND

As described above, the Board has determined the appellant's May 2014 substantive appeal (VA Form 9) to be timely as to the denial of apportionment of the Veteran's VA compensation benefits in excess of $200.  In her May 2014 VA Form 9, the appellant requested a personal hearing at the RO before a Veterans Law Judge.  Although a Board hearing was scheduled for September 2015, the appellant did not receive notice of said hearing and therefore did not appear.

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  A hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2015).

Given the appellant's timely hearing request and the lack of appropriate notice of the Board hearing pursuant to 38 C.F.R. § 702(b), a remand of the issue on appeal is necessary to afford the appellant her requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing before a member of the Board sitting at the RO in Waco, Texas.  The appellant and the Veteran should be notified of the date, time, and place of such hearing by letter mailed to their current addresses of record.  After the hearing is conducted, or if the appellant withdraws her hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


